865 F.2d 1259Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jasper L. SWAIN, Plaintiff--Appellant,v.George E. HUNT, Alamance County District Attorney;  JaneDoe, Alamance County Magistrate, Defendants--Appellees.
No. 88-7762.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 26, 1988.Decided:  Dec. 2, 1988.

Jasper L. Swain, appellant pro se.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jasper L. Swain appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.


2
A cause of action exists where an individual is extradited or transferred to another state without benefit of a pretransfer hearing when one was requested.   Arebaugh v. Dalton, 730 F.2d 970 (4th Cir.1984) (nominal damages recoverable);  Wirth v. Surles, 562 F.2d 319 (4th Cir.1977).  The defendants named by Swain, however, are absolutely immune from such liability because they were acting within the scope of their official capacities.   Imbler v. Pachtman, 424 U.S. 409 (1976);  Stump v. Sparkman, 435 U.S. 349 (1978).  Accordingly, we affirm on the reasoning of the district court.  Swain v. Hunt, C/A No. 88-837-S (M.D.N.C. Aug. 22, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.